Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted July 30, 2021, wherein claims 1, 5, 7, 9, 13, and 14 are amended and claims 2, 3, and 16-20 are canceled.  This application is a national stage application of PCT/EP2018/070512, filed July 28, 2018, which claims benefit of foreign application EP17382512.6, filed July 28, 2017.
Claims 1 and 4-15 are pending in this application.
Claims 1 and 4-15 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted July 30, 2021, with respect to the rejection of instant claims 1-20 under 35 USC 112(b) for containing a broad limitation followed by a narrow limitation, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to remove the broad limitation.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 30, 2021, with respect to the rejection of instant claims 1, 7, 10, 11, 13, and 14 under 35 USC 102(b)(1) for being anticipated by Gatto, has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended to require that the active agent be a polysaccharide having a specific structure.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 30, 2021, with respect to the rejection of instant claims 1, 7, 10, and 11 under 35 USC 102(b)(1) for being anticipated by Yoichi, has been fully considered and 

Applicant’s amendment, submitted July 30, 2021, with respect to the rejection of instant claims 2 and 4 under 35 USC 103 for being obvious over Yoichi, has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended to require that the active agent be a polysaccharide having a specific structure.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 30, 2021, with respect to the rejection of instant claim 15 under 35 USC 103 for being obvious over Gatto in view of DeAngelis et al., has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended to require that the active agent be a polysaccharide having a specific structure.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 30, 2021, with respect to the rejection of instant claims 5, 6, 8, and 9 under 35 USC 103 for being obvious over Gatto in view of Sahraie-Rad et al., has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended to require that the active agent be a polysaccharide having a specific structure.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 30, 2021, with respect to the rejection of instant claim 12 under 35 USC 103 for being obvious over Gatto in view of Sahraie-Rad et al. in view of Toshisuke et al., has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended to require that the active agent be a polysaccharide having a specific structure.  Therefore the rejection is withdrawn.

Applicant’s amendment and arguments, submitted July 30, 2021, with respect to the rejection of instant claim 6 under 35 USC 103 for being obvious over Schwartz et al. in view of Milani et al. in view of Sahraie-Rad et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated an unexpected antifungal activity of the claimed polysaccharide.  Therefore the rejection is withdrawn.

Applicant’s amendment and arguments, submitted July 30, 2021, with respect to the rejection of instant claim 12 under 35 USC 103 for being obvious over Schwartz et al. in view of Milani et al. in view of Sahraie-Rad et al. in view of Toshisuke et al., has been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated an unexpected antifungal activity of the claimed polysaccharide.  Therefore the rejection is withdrawn.

	Currently claims 1 and 4-15 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted July 30, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method for treatment and/or prevention of a fungal infection in a human comprising administering to the human subject a polysaccharide having a specific rhamnose-rich repeating unit.  As described in the specification, the structure of this polysaccharide is that of a known polysaccharide by the name of rhamnosoft or biosaccharide gum-2. (See paragraph bridging pp. 4-5 of the specification)
	The prior art does not disclose methods of using the polysaccharide described in the claimed method for treating a fungal infection.  The prior art (e.g. Milani et al. of record in previous action, see p. Malassezia furfur) on the skin, (See e.g. Schwartz et al., of record in previous action, which describes the use of anti-inflammatory agents to treat seborrheic dermatitis) and thereby incidentally also act to kill or inhibit the fungal agent. However, Applicant has demonstrated that this polysaccharide unexpectedly exerts anti-inflammatory activity against M. furfur. (See pp. 12-14 of the specification as originally filed, particularly p. 14 and the data in figure 3 of the drawings) When tested in skin explants, biosaccharide gum-2 in the absence of known antifungal agents was seen to reduce the number of colony-forming units of this fungus.  It would not have been expected based on the prior art that this polysaccharide would exert antifungal activity in addition to its known properties.  Therefore the evidence of unexpected results is sufficient to overcome any prima facie case of obviousness for using this compound to treat seborrheic dermatitis.
	Finally, the earliest actual description in the art of the use of biosaccharide gum-2 in the art (Granger et al., included with PTO-892) is from a poster presented at a conference months after the effective filing date of the present application, which is July 28, 2017, the filing date of foreign application EP17382512.6.
Accordingly, Applicant’s amendment and arguments, submitted July 30, 2021, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/16/2021